STARCHER, J.,
concurring:
(Filed July 12, 2005)
I concur in the majority’s ruling that a new hearing should occur. But I do not join in the majority opinion’s selective quotations from the record.
The full record in the instant ease shows that two intelligent and zealous lawyers worked hard over a number of long days to adduce important evidence and make solid arguments. Both lawyers fought hard for their positions. (The record also shows an ALJ who mistakenly tolerated several angry exchanges by the lawyers. Most judges would not have been so tolerant.)
To excerpt from a lengthy record a few pages of embarrassing “slips” by these lawyers is unnecessary. I would have simply characterized and summarized the lawyers’ exchanges.
Accordingly, I concur.
Justice STARCHER concurs and reserves the right to file a concurring opinion.